DETAILED ACTION
1.	The current action below replaces the previous non-final rejection mailed on date 4/22/2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-36, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10943355. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/181688
Patent # 10943355
21. (New) A computer-implemented method comprising: 
obtaining, by a computing system including one or more computing devices, image data and range data representing a scene external to an autonomous vehicle, the image data including at least a first image and a second image; 

determining, by the computing system, synchronized sensor data based at least in part on the image data and the range data, 

wherein the synchronized sensor data is based at least in part on a first time associated with the first image, a second time associated with the second image, one or more first range values in the range data associated with the first time, and one or more second range values in the range data associated with the second time (here synchronized sensor data is same as the one or more first range values in the range data that are associated with the first time, and one or more second range values in the range data that are associated with the second time; associating, by the computing system, the one or more first range values with the first image, and the one or more second range values with the second image to synchronize the image data and the range data);
 determining, by the computing system, state data that describes a state of the scene at one or more times based at least in part on the synchronized sensor data; and 




determining, by the computing system, at least one of a velocity or a position associated with an object in the scene based at least in part on the state data.


22. (New) The computer-implemented method of claim 21, wherein the synchronized sensor data comprises the image data and synchronized range data associated with the image data (claim is rejected in view of claim 1 of patent).
23. (New) The computer-implemented method of claim 21, wherein determining the synchronized sensor data comprises: identifying, by the computing system, the one or more first range values in the range data that are associated with the first time, and the one or more second range values in the range data that are associated with the second time; associating, by the computing system, the one or more first range values with the first image, and the one or more second range values with the second image to synchronize the image data and the range data (claim 23 is rejected as being obvious over claim 1 of the patent).
24. (New) The computer-implemented method of claim 21, wherein the state data comprises past state data and current state data (claim is rejected over claim 14 because state of previously determined interpreted as past data).
25. (New) The computer-implemented method of claim 24, wherein the past state data describes one or more past states of the scene is obvious over patent claim because patent describes previous determined data being image and range data, which is interpreted as past states.
26. (New) The computer-implemented method of claim 21, the method further comprising: generating, by the computing system, data indicative of one or more movement detections based at least in part on the velocity associated with the object in the scene, wherein the object is represented by a set of corresponding image features in the first and second images.
27. (New) The computer-implemented method of claim 26, wherein the set of corresponding image features in the first and second images comprise a first feature and a second feature that satisfy one or more matching criteria.

28. (New) The computer-implemented method of claim 26, wherein generating the data indicative of one or more movement detections comprises: determining, by the computing system, a position of the first feature with respect to an image sensor used to capture the first image, and a position of the second feature with respect to an image sensor used to capture the second image.
Regarding claim 29, claim is rejected over Claim 1 of the patent except LIDAR sensors, however, LIDAR is well known technology to one of ordinary skilled in the art to measure distance or range data and to improve accuracy (official notice taken, see, Tiwari, 2018/0154899 [0036]).
1. A computer-implemented method for movement detection, the method comprising: obtaining, by a computing system including one or more computing devices, image data and range data representing a scene external to an autonomous vehicle, the image data including at least a first image and a second image; 

determining, by the computing system, a first time associated with the first image and a second time associated with the second image, based at least in part on the image data; identifying, by the computing system, one or more first range values in the range data that are associated with the first time, and one or more second range values in the range data that are associated with the second time; associating, by the computing system, the one or more first range values with the first image, and the one or more second range values with the second image to synchronize the image data and the range data; 







identifying, by the computing system, a set of corresponding image features from the image data, the set of corresponding image features including a first feature in the first image having a correspondence with a second feature in the second image; determining, by the computing system, a respective distance for each of the first feature in the first image and the second feature in the second image based at least in part on the range data; and
 determining, by the computing system, a velocity associated with a portion of a scene represented by the set of corresponding image features based at least in part on the respective distance for the first feature and the respective distance for the second feature.








From claim 1, identifying, by the computing system, one or more first range values in the range data that are associated with the first time, and one or more second range values in the range data that are associated with the second time; associating, by the computing system, the one or more first range values with the first image, and the one or more second range values with the second image to synchronize the image data and the range data;


14. The computing system of claim 12, wherein determining the state data based at least in part on the image data and the range data comprises: obtaining previously determined data indicative of the first state, the previously determined data being previously determined based at least in part on the first image and the range data; determining a second range map based at least in part on the range data, the second range map corresponding to the second image;


6. The computer-implemented method of claim 1, the method further comprising: generating, by the computing system, data indicative of one or more movement detections based at least in part on the velocity associated with the portion of the scene represented by the set of corresponding image features.


4. The computer-implemented method of claim 1, wherein identifying the set of corresponding image features from the image data comprises: determining, by the computing system, that the first feature and the second feature satisfy one or more matching criteria.
7. The computer-implemented method of claim 6, wherein generating the data indicative of one or more movement detections comprises: determining, by the computing system, a position of the first feature with respect to an image sensor used to capture the first image, and a position of the second feature with respect to an image sensor used to capture the second image.

   Claims of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent No. 10,943,355.  Application claims defines an obvious variation of the invention claimed in U.S. Patent No. 10943355. The assignee of all applications of all applications is the same. Claim 21 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
 
Similarly, claim 30 is rejected as being obvious over Claim 12 of the Patent. Claim 31 is rejected as being obvious over claim 13 of the Patent. Claim 32 is rejected as being obvious over claim 12 of the Patent. Claim 33 is rejected as being obvious over claim 12 of the patent. Claim 34 is rejected as being obvious over 12 of the Patent.
Regarding claim 35, the patent does not explicitly disclose LiDAR sensor data however, LIDAR sensor data is well known to one of ordinary skilled in the art to measure the distance or range data and to improve accuracy (official notice taken, see, Tiwari, 2018/0154899 [0036]). 
Claim 36 is rejected as being obvious over claim 19 of the Patent. Claim 39 is rejected as being obvious over claim 14 of the patent.  Claim 40 is rejected as being obvious over Claim 19 of the Patent.

5.	Claim 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Patent in view of Tiwari et al. (US 2018/0154899) (hereafter Tiwari). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claims 37 and 38, Patent does not explicitly disclose the autonomous vehicle, wherein the operations further comprise: predicting a future position of the object based at least in part on at least one of the velocity or the position and generating a motion plan for the autonomous vehicle based at least in part on at least one of the future positions of the object or the state data. However, in same field of endeavor, Tiwari abstract, A system for controlling a vehicle navigating a roadway, including a perception module that generates sensor data and outputs a cost map and traffic data associated with traffic objects, a behavior planning module that receives the cost map and the traffic data from the perception module and generates planner primitives, a training module that receives the cost map and the traffic data from the perception module, receives driver input from a vehicle operator, and trains the behavior planning module, a local planning module comprising a set of task blocks that receives the cost map from the perception module and the planner primitives from the behavior planning module, selects a task block, and generates control commands using the selected task block; and a control module comprising an actuation subsystem, wherein the control module receives the control commands from the local planning module and controls the actuation subsystem. See, paragraph [0044], The object tracking block 115 of the perception module 110 functions to track the position(s) versus time of any of the object(s) detected by the object detection block 114. For example, the object tracking block can determine the previous locations of a neighboring vehicle and project the future position of the neighboring vehicle based on a physical kinematic model and the output of the object detection block (e.g., the position and extent of the neighboring vehicle at each time point). However, the object tracking block can otherwise suitably track any suitable properties of any suitable objects. Therefore, it would have been obvious to one of ordinary skilled in the art before the effectively filing date of claimed invention to combine the teachings of Tiwari with Patent, to predict the future position of the object and generate motion planning, the motivation is to control the operation of a vehicle, and implementing a decision-making model for controlling the operation of a vehicle.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/28/2022